Mills, J.
(concurring in part and dissenting in part). I agree with the court that the judge properly dismissed the claims for breach of contract, breach of the implied covenant of good faith and fair dealing, and defamation, but disagree as to the negligence claim and dismissal under Mass.R.Civ.P. 8(a)(1), (e)(1), 365 Mass. 749 (1974), for failure of pleading precision.
1. Background.1 The plaintiff high school student (student), a seventeen year old minor,2 was removed abruptly and without notice from his classroom and escorted to a separate confinement. There, he was sequestered from the other student suspects and questioned by the dean of admissions and an assistant dean of students of Milton Academy (school). They coerced the student into making a written confession with no opportunity to first confer with his parents,3 an attorney, or other adult advisor. The student was, at the time, advised that his statement would be used in the school’s disciplinary process. He was not informed that the school would (the next morning) deliver his written confession to the police or that the conduct to which he confessed amounted to statutory rape, a criminal offense with a maximum penalty of life in a State prison. See G. L. c. 265, § 23. The student’s written confession was, in fact, delivered to the police on the following morning, and the student was subsequently charged, as an adult, with statutory rape. (I refer to the foregoing interrogation and its aftermath as “the interrogation incident.”)
2. Compliance with Mass.R.Civ.P. 8. The complaint in this *301case is long, containing 126 numbered paragraphs on thirty-three pages. The defendants contended that they were so confused by the complaint that they were unable to respond appropriately to its allegations. However, they were able to delineate and succinctly summarize each of the plaintiffs’ claims for purposes of their successful responsive pleadings, and the judge exhibited no difficulty understanding those claims in ruling on the defendants’ motions to dismiss.
Massachusetts courts have consistently held that “[t]he rules of civil procedure were designed to facilitate pleading and to eliminate technicalities.” Friedman v. Jablonski, 371 Mass. 482, 488 (1976). Furthermore, when the complaint contains “excessively adjectival allegations,” Charbonnier v. Amico, 367 Mass. 146, 147 (1975), the spirit and tradition of the rules of procedure favor giving “the plaintiffs an opportunity to reffame their complaint” instead of a dismissal. Id. at 153-154.
Despite the complaint’s length and unnecessary editorial comment, it fairly notified the defendants of the claims against them and the grounds supporting those claims, and thus, in my view, it was error to dismiss the complaint under rule 8. “[D]is-missals on the basis of pleadings, before facts have been found, are discouraged.” Gennari v. Revere, 23 Mass. App. Ct. 979, 979 (1987). See Afarian v. Massachusetts Elec. Co., 449 Mass. 257, 269 (2007), quoting from Castellucci v. United States Fid. & Guar. Co., 372 Mass. 288, 289 (1977) (“[T]he expressed tendency is in favor of allowing amendments”).
3. Negligence.4 The plaintiffs’ negligence claims include an assertion that the school acted unreasonably as to the interrogation incident. The plaintiffs argue that the school had a duty to use reasonable care to protect the student while he was under the school’s authority, and not to expose him unnecessarily to harm. While acknowledging the defendants’ right to investigate the locker room incident and to take appropriate disciplinary action, they argue that the school did not enjoy license to do whatever it wished at whatever cost to the student or parents, even though the behavior of the student was criminal and violated the school’s legitimate rules.
*302The defendants, in arguing the absence of duty, correctly note that there is no Massachusetts case precisely on point to support the claim that the school has a duty to protect the student from his unlawful acts.5 However, the defendants misstate (or misinterpret) the plaintiffs’ claims. The plaintiffs do not assert that the school has a duty to protect the student from his unlawful acts.6 Rather, they argue that the school must act responsibly when dealing with student misconduct, and must act reasonably in balancing the student’s interests and the school’s interests, particularly in view of the school’s emergency efforts to manage its public relations problems. The plaintiffs’ allegation that the school breached a duty of reasonable care as to the interrogation incident was, in my view, sufficiently alleged in count I of the complaint to survive a motion to dismiss under Mass. R.Civ.P. 12(b)(6), 365 Mass. 755 (1974).
It is settled that the question whether the defendants acted reasonably “is one of fact for the jury,” Zezuski v. Jenny Mfg. Co., 363 Mass. 324, 327 (1973), while the question of “whether there is a duty to be careful is a question of law.” Yakubowicz v. Paramount Pictures Corp., 404 Mass. 624, 629 (1989). In this case, the judge noted that schools have a general duty to protect their students from foreseeable harm, but commented that no case law supports the plaintiffs’ assertion that the interrogation incident violated any recognized duty the school had to the plaintiffs. Other than a passing reference to Mullins v. Pine Manor College, 389 Mass. 47 (1983) (Mullins), the judge cited no case law eviscerating the school’s general duty to the plaintiff student. The defendants argue that Mullins does not support the *303plaintiffs’ position, but they offer no persuasive authority to contradict the existence of a duty in these circumstances.
According to well established principles of tort law, “everyone has a duty to refrain from affirmative acts that unreasonably expose others to a risk of harm.” Yakubowicz v. Paramount Pictures Corp., 404 Mass. at 629. See Restatement (Second) of Torts § 302 comment a (1965) (“[A]nyone who does an affirmative act is under a duty to others to exercise the care of a reasonable man to protect them against an unreasonable risk of harm to them arising out of the act”). In this case, the school took multiple affirmative acts in the interrogation incident, and tort law clearly mandates that in performing these acts the school had a duty to exercise reasonable care.7 Well-settled principles of tort law therefore convince me that the plaintiffs in this case have pleaded a sufficient duty which is applicable to the interrogation incident.8
Furthermore, Massachusetts case law supports the notion that *304secondary schools owe a duty of care to their students, see, e.g., Alter v. Newton, 35 Mass. App. Ct. 142, 149 (1993) (holding that the plaintiff was “a student to whom [the city] owed a duty of care”), and also the specific notion that there is a “special relationship that exists between a school and its students.” Sharon v. Newton, 437 Mass. 99, 110 n.12 (2002). The existence of a duty that secondary schools owe to minor children is further supported by the special protections that both the courts and the Legislature have long accorded to minors,9 and by the doctrine of in loco parentis.10
I would reverse the judgment insofar as it dismissed the complaint on the basis of a rule 8 violation, and on the negligence count. I concur in the court’s opinion in all other respects.

In assessing the plaintiffs’ claims on a motion to dismiss, the plaintiffs receive the benefit of the doubt. Wrightson v. Spaulding, 20 Mass. App. Ct. 70, 72 (1985). A motion under Mass.R.Civ.P. 12(b)(6), 365 Mass. 754 (1974), admits, for purposes of the motion, all well-pleaded allegations of the complaint, and the court must also accept as true such inferences as may be drawn from the complaint in the plaintiffs’ favor. See Jones v. Brockton Pub. Mkts. Inc., 369 Mass. 387, 388 (1975); Curran v. Boston Police Patrolmen’s Assn., Inc., 4 Mass. App. Ct. 40, 41 (1976). These generous and indulgent criteria are comprehensively reiterated in Brum v. Dartmouth, 44 Mass. App. Ct. 318, 321 (1998), S.C., 428 Mass. 684 (1999).


Under Massachusetts law, a minor is defined as “any person under eighteen years of age.” G. L. c. 4, § 7.


According to the complaint, the parents live less than a mile from the school. Furthermore, the parents’ home and work contact information is printed in the school’s directory. No one from the school attempted to contact the parents or alert them of the situation.


I concur with the court in all aspects of the negligence claim other than the interrogation incident.


The defendants suggest that Schaer v. Brandeis Univ., 48 Mass. App. Ct. 23, 30 (1999), S.C., 432 Mass. 474 (2000), contradicts the plaintiffs’ negligence claims. I disagree. Among other things, the Schaer case involved a university’s relationship with its student, and in contrast, the student here is in high school. Further, the claim in that case is based in contract.
The more recent case of Commonwealth v. Considine, 448 Mass. 295 (2007), is similarly unpersuasive. That case addresses a completely different question as to grounds for suppression of evidence in a criminal case, and essentially holds that the actions of parent-chaperones and private school employees are not actions that are within the protection of the Fourth Amendment to the United States Constitution. Id. at 298-299.


I do not agree with the court’s articulation of the plaintiffs’ complaint as it pertains to the interrogation incident.


The judge performed no analysis under traditional tort law, nor under the recent cases of the Supreme Judicial Court which iterate criteria for determining the existence of a duty.
“The concept of duty ... is not sacrosanct in itself, but is only an expression of the sum total of . . . considerations of policy which lead the law to say that the plaintiff is entitled to protection. ... No better general statement can be made than that the courts will find a duty where, in general, reasonable persons would recognize it and agree that it exists. The assertion that liability must ... be denied because defendant bears no duty to plaintiff begs the essential question — whether the plaintiff’s interests are entitled to legal protection against the defendant’s conduct. [A] duty finds its source in existing social values and customs, and thus imposition of a duty generally responds to changed social conditions.”
Afarian v. Massachusetts Elec. Co., 449 Mass. at 261-262, quoting from Jupin v. Kask, 447 Mass. 141, 146 (2006) (citations omitted).
Thoughtful analysis is, in my view, especially necessary when volatile issues involving sex, power, criminal violations, and outrageous behavior are components of the relationship between a secondary school and its minor student.


In this regard, I disagree with the court’s contention that it cannot be a tort to provide assistance in a criminal investigation. While the law and established public policy support cooperation with law enforcement authorities, they do not support illicit methods, coercion of minors, or breach of duty. And while the protections of the State and Federal Constitutions against coerced confessions are not directly applicable here, the societal abhorrence of such coercion *304need not be ignored.
Furthermore, notwithstanding the school’s duty to report the sexual abuse to the Department of Social Services under G. L. c. 119, § 51 A, I am of the view that the plaintiffs have sufficiently alleged harm to at least pass muster on a motion to dismiss under rule 12(b)(6). The significance of a signed confession in a criminal investigation and prosecutorial decision is, in my view, unquestionably relevant to the issue of harm.


See, e.g., G. L. c. 10, § 34 (payment of prize money to minors); G. L. c. 278, § 16A (exclusion of public from trial for sex offenses involving minors under age of eighteen); Commonwealth v. A Juvenile, 389 Mass. 128, 132 (1983) (reiterating that Massachusetts courts have long recognized that minors are afforded a “unique and protected status” and thus “the law presumes different levels of responsibility for juveniles and adults”); Carey’s Case, 66 Mass. App. Ct. 749, 754 (2006) (explaining the special protections afforded to minor employees under G. L. c. 149).


Notwithstanding dicta in Mullins, 389 Mass. at 52, noting a general decline of the theory that a college stands in loco parentis, the doctrine is relevant to this case and in my view supports the plaintiffs’ duty argument. Compare Commonwealth v. A Juvenile, 389 Mass. at 134 (with child age fourteen or over, the “assumption that an informed parent, or person standing in loco parentis, will be better able to understand the child’s rights” better than the child would alone); Commonwealth v. Alfonso A., 438 Mass. 372, 383 (2003) (adult with whom a suspect underage fourteen consults about waiver of rights must “be someone with a relationship with the juvenile who ‘is sufficiently interested in the juvenile’s welfare to afford the juvenile appropriate protection’ ”).